MEMORANDUM *
Although Flores Mendoza admitted that he possessed and used cocaine at his removal hearing, BIA precedent requires that the alien be provided with all of the essential elements of the crime and that the crime must be explained in understandable terms prior to the admission. Matter of K, 7 I. & N. Dec. 594, 597 (BIA 1957). The record is devoid of any evidence that Flores Mendoza received the required definition.
On this record, Flores Mendoza qualifies for adjustment of status.
PETITION FOR REVIEW GRANTED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.